Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 1 of 13 Page ID #:2322



     NOT JS-6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 8:20-cv-00043-SB-ADS                                Date:    April 27, 2021


Title:    Bureau of Consumer Financial Protection v. Chou Team Realty LLC, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                      N/A
                   Deputy Clerk                                Court Reporter

    Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
                  None Appearing                              None Appearing

Proceedings:         ORDER ON APPLICATIONS FOR DEFAULT JUDGMENT

         Before the Court are two Applications for Default Judgment brought by
  Plaintiff Bureau of Consumer Financial Protection (Bureau): one as to Defendant
  Bilal Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel (Abdel), Dkt. No. 168-1
  (Abdel App.), and the other as to Defendants Docu Prep Center, Inc.; Document
  Preparation Services, LP; Certified Doc Prep, Inc.; Certified Doc Prep Services,
  LP; Assure Direct Services, Inc.; Assure Direct Services, LP; Direct Document
  Solutions, Inc.; Direct Document Solutions, LP; Secure Preparation Services, Inc.;
  and Secure Preparation Services, LP (collectively, the Student Loan Debt Relief
  Companies (SLDRC)) (together with Abdel, the Defaulting Defendants), Dkt. No.
  166-1 (SLDRC App.). None of the Defaulting Defendants is represented by
  counsel or has answered the Bureau’s Second Amended Complaint (Dkt. No. 141,
  SAC); and none opposes the instant Applications. For the reasons discussed
  below, the Court GRANTS both Applications in part.




  CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              1
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 2 of 13 Page ID #:2323




                                   BACKGROUND

         The Bureau is an independent government agency charged with enforcing
  federal consumer financial laws, and it has “authority to enforce prohibitions on
  unfair, deceptive, and abusive acts or practices in the Consumer Financial
  Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531, 5536; the Fair Credit
  Reporting Act [(FCRA)], 15 U.S.C. § 1681s; and the Telemarketing Sales Rule
  (TSR), 16 C.F.R. Part 310, as it applies to persons subject to the CFPA, 15 U.S.C.
  §§ 6102(c), 6105(d).” SAC ¶ 8. As the Bureau alleges, the Defaulting Defendants
  each participated in a scheme to unlawfully obtain consumer credit reports through
  marketing debt-relief services to consumers with student loans and charged
  unlawful fees in the process. Id. ¶¶ 3-6, 46-48, 61, 70, 73, 77-78, 84-111, 195.

                                 LEGAL STANDARD

        Before a court may rule on an application for default judgment, it must first
  determine whether the application complies with Federal Rule of Civil Procedure
  55 and Local Rule 55-1. PepsiCo, Inc. v. Cal. Security Cans, 238 F. Supp. 2d
  1172, 1175 (C.D. Cal. 2002). The application must set forth: (1) when and against
  which party the default was entered; (2) the identification of the pleading to which
  default was entered; (3) whether the defaulting party is an infant or incompetent
  person, and if so, whether that person is adequately represented; (4) that the
  Servicemembers Civil Relief Act (50 U.S.C. § 3931) does not apply; and (5) that
  notice of the application has been served on the defaulting party (if required). Id.

         Once these procedural requirements are met, “[g]ranting or denying a
  motion for default judgment is a matter within the court’s discretion.” Landstar
  Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 919 (C.D. Cal. 2010)
  (citations omitted). The Ninth Circuit has instructed courts to consider seven
  factors when exercising this discretion: “(1) the possibility of prejudice to the
  plaintiff, (2) the merits of plaintiff’s substantive claim, (3) the sufficiency of the
  complaint, (4) the sum of money at stake in the action; (5) the possibility of a
  dispute concerning material facts; (6) whether the default was due to excusable
  neglect, and (7) the strong policy underlying the Federal Rules of Civil Procedure
  favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th
  Cir. 1986). Factual allegations―other than those relating to the damages
  amount―are considered admitted upon default. Fed. R. Civ. P. 8(b)(6); see
  Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). However, a court
  must still consider whether the complaint contains the required factual support and
  asserts legally sufficient claims. “[N]ecessary facts not contained in the pleadings,

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             2
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 3 of 13 Page ID #:2324




  and claims which are legally insufficient, are not established by default.” Cripps v.
  Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).

                                      DISCUSSION

           A.     Procedural Requirements

         As a threshold matter, both Applications satisfy the procedural requirements
  for default judgment. The Defaulting Defendants either waived service or were
  served with the complaint and summons. Dkt. No. 15; Dkt. No. 166-3 (SLDRC
  Reardon Decl.) ¶¶ 4-13. The Clerk entered default against the Defaulting
  Defendants after the original Complaint was filed. 1 Id. ¶¶ 15-22; Dkt. No. 168-4
  (Abdel Reardon Decl.) ¶ 10. The Bureau’s moving papers contain the information
  required by both the Local Rules and the Federal Rules of Civil Procedure; none of
  the Defaulting Defendants is an incompetent person, a minor, or exempted under
  the Servicemembers Civil Relief Act. Abdel Reardon Decl. ¶¶ 19-20; SLDRC
  Reardon Decl. ¶ 28. Notice of the Applications was served on those Defaulting
  Defendants who responded to this action in some form—even if only by waiving
  service. Abdel Reardon Decl. ¶ 21; SLDRC Reardon Decl. ¶ 29.

           B.     Application of the Eitel Factors

                  1.    Possibility of Prejudice to the Bureau

         The first Eitel factor considers whether the plaintiff will suffer prejudice if
  the court does not enter default judgment. PepsiCo, 238 F. Supp. 2d at 1177. That
  is the case here.

          The Defaulting Defendants have been unresponsive in the face of active
  litigation by the Bureau. Abdel initially retained counsel and returned a waiver of
  service (Dkt. No. 15)—meaning Abdel is aware of this action. However, after
  Abdel failed to answer the initial complaint, his counsel (Mr. Nuru) confirmed that
  he was “having issues securing [his] client’s cooperation.” Abdel Reardon Decl.

  1
   The First Amended Complaint and the SAC contain the same claims and seek the
  same relief against the SLDRC and Abdel as the Bureau’s original complaint.
  SLDRC Reardon Decl. ¶¶ 25-26; Abdel Reardon Decl. ¶¶ 13-14. The subsequent
  pleading added allegations related to other defendants. SLDRC Reardon Decl.
  ¶¶ 23-24; Abdel Reardon Decl. ¶¶ 11-12.

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              3
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 4 of 13 Page ID #:2325




  ¶ 7. Abdel never answered the complaint, and the clerk entered default against him
  in April 2020. Id. ¶¶ 9-10. After filing the SAC, the Bureau’s counsel again
  reached out to Mr. Nuru, who confirmed that he no longer represented Abdel. Id.
  ¶ 14. Counsel then called Abdel directly and left him a voicemail stating “that
  [Abdel] was in default in the litigation, . . . that the Bureau intended to seek default
  judgment against him, and asked him to contact [the Bureau’s counsel]
  immediately if he had any questions or intended to appear in the lawsuit.” Id. ¶ 16.
  Since that time, Abdel has not addressed the entry of default against him or
  responded to the Bureau’s counsel. Id. ¶¶ 17-18. The SLDRC have been similarly
  unresponsive. Each has “failed to appear, retain counsel, or otherwise respond to
  the allegations in the original Complaint.” SLDRC Reardon Decl. ¶ 27. None has
  responded to the SAC or moved to vacate the entry of default against them. Id. In
  addition to failing to appear, answer any pleading, or move to vacate the default
  against them, none of the Defaulting Defendants has opposed the instant
  Applications.

         Meanwhile, the Bureau has expended effort, incurred costs, and invested
  time in prosecuting this action. But it is not just prejudice to the Bureau at issue
  here; under the CFPA, victims of the Defaulting Defendants’ violations of federal
  consumer financial protection laws may be compensated for the harm caused when
  the Bureau collects a civil monetary penalty. 12 U.S.C. § 5497(d). Denying the
  Bureau—and the consumers on whose behalf it litigates—relief at this point would
  result in prejudice. This factor favors default judgment.

                  2.   Substantive Merits and Sufficiency of the Complaint

         Eitel’s second and third factors turn on the merits of a plaintiff’s substantive
  claim and the sufficiency of the complaint. Eitel, 782 F.2d at 1471-72. Courts
  typically evaluate these factors together, looking to whether the plaintiff has
  “state[d] a claim on which the [plaintiff] may recover.” PepsiCo, 238 F. Supp. 2d
  at 1175 (citations omitted). The Bureau has done so here. As discussed in more
  detail directly below, the merits of the claims against the Defaulting Defendants
  appear strong, and the SAC is sufficiently pled. Accordingly, these two Eitel
  factors favor default judgment.

                       a. Abdel: FCRA and CFPA

        The Bureau’s allegations against Abdel fairly state claims on which it could
  recover.


  CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              4
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 5 of 13 Page ID #:2326




         The FCRA prohibits a person from using or obtaining a consumer credit
  report unless the person obtains it for a permissible purpose and the purpose is
  certified by the prospective user of the report. 15 U.S.C. § 1681b(f). Using
  prescreened lists to market debt-relief services is not permitted under the FCRA.
  See 15 U.S.C. §§ 1681b(c)(1)(B)(i), (f); see Nayab v. Capital One Bank (USA),
  N.A., 942 F.3d 480, 495 (9th Cir. 2019) (recognizing that the FCRA generally
  prohibits obtaining a consumer report unless a specific exception applies).

           In the SAC, the Bureau alleges that:

           While at Monster Loans, Abdel participated in a scheme to unlawfully
           use the company’s account with the credit bureau Experian to
           purchase prescreened lists for a group [of] student loan debt-relief
           companies that included Docu Prep Center and Assure Direct
           Services. [SAC] ¶¶ 52-62. As part of the scheme, Monster Loans
           certified to Experian that it would use the prescreened lists it
           purchased to make firm offers of credit for mortgage loans. Id. ¶ 54.
           But in reality, Monster Loans primarily used its Experian account to
           buy prescreened lists for student loan debt-relief companies. Id. ¶ 57.

  Abdel App. at 8. The Bureau further alleges that Abdel later coordinated
  with other Defendants to purchase prescreened lists (containing information
  about more than 12.5 million consumers with student loans) through a new
  company, Lend Tech Loans, Inc. SAC ¶¶ 48, 63-79. Abdel used those lists
  to market student-loan debt-relief services through new companies and also
  resold the prescreened lists to other companies. Id. ¶¶ 69-70, 77-78. The
  companies that received these lists “did not use the lists to make firm offers
  of credit or insurance.” Id. ¶ 79. As pled by the Bureau, Abdel’s conduct
  violates the FCRA.

        What’s more, the CFPA provides that it is “unlawful . . . for any
  covered person or service provider . . . to offer or provide to a consumer any
  financial product or service not in conformity with Federal consumer
  financial law, or otherwise commit any act or omission in violation of a
  Federal consumer financial law.” 12 U.S.C. § 5536(a)(1)(A). A “related
  person” is “a covered person for all purposes of any provision of Federal
  consumer financial law.” 12 U.S.C. § 5481(25)(B). Abdel—as a manager
  of both Monster Loans and Lend Tech Loans, Inc., two companies
  purporting to offer mortgages—is both a related and covered person under
  the CFPA. SAC ¶¶ 188, 195. Because the FCRA is a “[f]ederal consumer

  CV-90 (12/02)                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                               5
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 6 of 13 Page ID #:2327




  financial law” under the CFPA (12 U.S.C. §§ 5481(12)(F), (14)), Abdel’s
  violation of the FCRA also constitutes a violation of the CFPA.

                     b. SLDRC: FCRA, CFPA, and TSR

        As with Abdel, the allegations in the Bureau’s SAC are sufficient to state a
  claim against the SLDRC.

         As discussed supra, the FCRA prohibits using prescreened lists to market
  debt-relief services. That is precisely what the SAC alleges the SLDRC did. SAC
  ¶¶ 52, 57, 69. And those lists were not used to make firm offers of credit or
  insurance. Id. ¶ 59. This is sufficient to state a claim for violation of the FCRA
  and—as the SLDRC are “covered persons”—of the CFPA. 2

         The Bureau also claims that the SLDRC violated two components of the
  TSR: the advance fees provision (16 C.F.R. § 310.4(a)(5)(i)) and the deceptive
  practices provision (16 C.F.R. § 310.3(a)(2)(x)). The SAC adequately alleges that
  the SLDRC are “sellers” or “telemarketers” of a “debt relief service” who engaged
  in “telemarketing,” as those terms are defined in the TSR. SAC ¶¶ 168-175. And
  as discussed below, the Bureau has properly pled claims for violation of both
  provisions of the TSR.

         Advance Fees: In exchange for fees ranging from $699 to $999, the SLDRC
  offered services to consumers (by making nationwide calls) to renegotiate, settle,
  or alter the terms of payments of those consumers’ federal student loans by
  preparing and submitting requests for loan consolidations, loan forgiveness, and
  loan-repayment plans to consumers’ student-loan servicers. Id. ¶¶ 84, 106-107,
  111, 172-174. These fees were charged and received by the SLDRC before
  consumers’ applications were approved and before consumers made their first
  payments under the altered terms of their student loans—all in violation of the
  TSR’s advance fees provision. Id.; 16 C.F.R. § 310.4(a)(5)(i).



  2
    The Bureau also alleges that the SLDRC engaged in deceptive practices under the
  CFPA (12 U.S.C. §§ 5531(a), 5536(a)(1)). By offering or providing the debt-relief
  services described in the SAC, the SLDRC offered a covered consumer financial
  product or service, and the SLDRC made multiple false misrepresentations (see
  infra) likely to mislead reasonable consumers. SAC ¶¶ 92-94, 97-98, 99-105, 183,
  226, 230, 235.

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                            6
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 7 of 13 Page ID #:2328




         Deceptive Practices: It is unlawful for a seller or telemarketer to
  misrepresent any material aspect of a debt-relief service. Yet the SLDRC made
  myriad misrepresentations upon which reasonable consumers relied, including:
  that consumers would obtain lower interest rates by consolidating their federal
  student loans (SAC ¶¶ 92-94); that consumers were required to consolidate their
  loans to be eligible for an interest-rate reduction associated with setting up
  automatic payments (id. ¶¶ 97-98); and that consolidating student loans would
  improve consumers’ credit scores (id. ¶¶ 99-102). Because these statements
  misrepresented material aspects of a debt-relief service, the Bureau sufficiently
  alleges that the SLDRC violated the deceptive practices provision of the TSR. 16
  C.F.R. § 310.3(a)(2)(x).

                  3.   Sum of Money at Stake

         The next Eitel factor directs the court to “consider the amount of money at
  stake in relation to the seriousness of [the defendant’s] conduct.” PepsiCo, 238 F.
  Supp. 2d at 1176. The Bureau seeks a default judgment against the SLDRC in the
  amount of $19,699,870 in fees wrongfully charged to consumers and civil penalties
  collectively totaling $25 million.3 SLDRC App. at 18-20. As for Abdel, the
  Bureau seeks a default judgment imposing a civil penalty of $5 million against
  him. Abdel App. at 14.

         Because the total civil penalties to be awarded in this case are within the
  Court’s discretion—and could have been much higher—the amount in controversy
  slightly favors granting default judgment. See Consumer Fin. Prot. Bureau v.
  Siringoringo, 2016 WL 102435, at *3 (C.D. Cal. Jan. 7, 2016) (granting default
  judgment where the amount in controversy was $12 million, but “the
  uncontroverted evidence suggests that the sum of money Defendants are
  potentially liable to pay in a civil penalty could have been assessed at a much
  higher amount.”).

                  4.   Possibility of Dispute Over Material Facts

       The next Eitel factor—the possibility of dispute over material facts—also
  weighs in favor of default judgment. “Upon entry of default, the well-pleaded

  3
   The CFPA provides a framework for imposing such penalties. See 12 U.S.C.
  § 5565(c) (establishing a tiered system of penalties-per-day based on whether the
  violation was knowing, reckless, or without any established scienter).

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                             7
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 8 of 13 Page ID #:2329




  allegations of the complaint relating to a defendant’s liability are taken as true.”
  PepsiCo, 238 F. Supp. 2d at 1175. None of the Defaulting Defendants has
  answered the allegations levied by the Bureau. Each has therefore failed to defend
  against or otherwise dispute the Bureau’s claims, and no disputes of material fact
  preclude granting either Application.

                  5.    Possibility of Excusable Neglect

         The sixth Eitel factor considers whether a defendant’s default may have been
  the product of excusable neglect. Id. at 1177. As discussed supra, the Defaulting
  Defendants were either served through their designated agents or waived service.
  Those who returned the waiver of service were also served with notice of the
  relevant Application. As such, their failure to appear and litigate this dispute is not
  rooted in excusable neglect. This factor favors default judgment.

                  6.    Strong Policy Favoring Decision on the Merits

         “The final Eitel factor examines whether the strong policy favoring deciding
  cases on the merits prevents a court from entering default judgment.” Craigslist,
  Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1061 (N.D. Cal. 2010). Even
  with this strong policy, however, when a defendant’s failure to respond to the
  complaint “makes a decision on the merits impractical, if not impossible,” entry of
  default judgment is warranted. PepsiCo, 238 F. Supp. 2d at 1177. Here, given the
  Defaulting Defendants’ disregard for this action, the Court finds a decision on the
  merits is not “reasonably possible.” Eitel, 782 F.2d at 1472. Consequently, this
  factor does not weigh heavily against a default judgment.

                                       *       *      *

           In sum, the Eitel factors weigh in favor of granting default judgment.

           C.     Relief Sought

                  1.    Injunctive Relief

        The Bureau seeks injunctive relief against the Defaulting Defendants. For
  the SLDRC, the Bureau seeks a permanent injunction barring these Defendants
  from ever again offering or providing debt-relief services, using or obtaining
  consumer reports, and using or disclosing any of the information obtained about
  consumers through their unlawful conduct. SLDRC App. at 17. As to Abdel, the

  CV-90 (12/02)                      CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                               8
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 9 of 13 Page ID #:2330




  Bureau seeks a permanent injunction preventing him from offering or providing
  debt-relief services, using or obtaining prescreened consumer reports, using or
  obtaining consumer reports for any business purpose, and “using or disclosing any
  of the information about consumers that Abdel and the student loan debt relief
  companies named as defendants obtained through their illegal conduct.” Abdel
  App. at 12.

         The Court’s authority to grant the requested injunctions is governed by 12
  U.S.C. § 5565. A permanent injunction is justified when there is “some reasonable
  likelihood of future violations.” Commodity Futures Trading Commission v. Co
  Petro Marketing Grp., Inc., 502 F. Supp. 806, 818 (C.D. Cal. 1980), aff’d, 680
  F.2d 573 (9th Cir. 1982). This is true even if the Defaulting Defendants have
  ceased their unlawful activities, so long as recurrence remains possible. F.T.C. v.
  Affordable Media, LLC, 179 F.3d 1228, 1237 (9th Cir. 1999). Finally, where the
  illegal conduct is elaborate and wide-ranging—as here—regulatory agencies may
  seek injunctive relief, “which extends beyond the immediate facts” of the case,
  using “fencing in” provisions “to prevent similar and related violations from
  occurring in the future.” Trans World Accts., Inc. v. F.T.C., 594 F.2d 212, 215 (9th
  Cir. 1979).

         The Defaulting Defendants engaged in unlawful conduct over a period of
  several years—to the potential detriment of millions of consumers. Consequently,
  the Court finds that the Bureau’s requested permanent injunctions are warranted as
  to both Abdel and the SLDRC.

                  2.   Relief on Behalf of Consumers

         The CFPA authorizes the Court to grant relief on behalf of consumers,
  including a refund of moneys, restitution, and disgorgement or compensation for
  unjust enrichment. 12 U.S.C. § 5565(a)(2). “Restitution may be measured by the
  ‘full amount lost by consumers rather than limiting damages to a defendant’s
  profits.’” Consumer Fin. Prot. Bureau v. Gordon, 819 F.3d 1179, 1195 (9th Cir.
  2016).

        The Bureau seeks a default judgment against the SLDRC in order to return
  to consumers $19,699,870 in fees wrongfully collected. In support of this request,
  the Bureau offers a declaration from one of its forensic accountants. The
  accountant (Heidari) reviewed three sets of records to determine the fees
  wrongfully collected by the SLDRC in this action. See Dkt. No. 166-4 (Heidari
  Decl.) ¶ 5 (detailing the records reviewed). After netting out refunds, Heidari

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                            9
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 10 of 13 Page ID #:2331




   determined that the SLDRC “collectively charged consumers a total of
   $19,699,870 in fees.” Id. ¶¶ 15-16.

         With the supporting evidence uncontroverted, the Court finds it appropriate
   to impose judgment against the SLDRC for their respective shares of the total fees
   wrongfully charged, as detailed below:
            • Docu Prep Center, Inc. and Document Preparation Services, LP
              (collectively, Docu Prep) – $8,739,347
            • Certified Doc Prep, Inc. and Certified Doc Prep Services, LP
              (collectively, Certified Doc Prep) – $3,806,626
            • Assure Direct Services, Inc. and Assure Direct Services, LP (collectively,
              Assure Direct Services) – $3,404,455
            • Direct Document Solutions, Inc. and Direct Document Solutions, LP
              (collectively, Direct Document Solutions) – $1,902,259
            • Secure Preparation Services, Inc. and Secure Preparation Services, LP
              (collectively, Secure Preparation Services) – $1,847,182

                   3.   Civil Penalties

          The CFPA also allows the Court to issue civil money penalties against
   “[a]ny person that violates, through any act or omission, any provision of Federal
   consumer financial law.” 12 U.S.C. §§ 5565(a)(2)(H), (c)(1). The CFPA provides
   a three-tier system for calculating and awarding such penalties. For all the
   Defaulting Defendants, the Bureau applies the penalty under the first of these tiers:
   $5,000 for conduct that occurred before November 2, 2015 or $5,953 for conduct
   that occurred on or after November 2, 2015. SLDRC App. at 20-23; Abdel App. at
   14-17. The selected tier provides for the lowest penalty of the three the Bureau
   could pursue. 12 U.S.C. § 5565(c)(2). The Bureau then multiplied the applicable
   penalty by the number of consumers each SLDRC unlawfully charged fees and the
   number of consumers whose credit reports Abdel unlawfully obtained. The
   resulting possible civil penalties—under the Bureau’s calculations—exceed $125
   million for the SLDRC and $76 billion for Abdel. 4 SLDRC App. at 21; Abdel
   App. at 15.

   4
     The Bureau does not explain its use of the number of affected consumers as the
   variable for the number of “violations.” The Bureau’s methodology also does not
   account for the number of days on which violations occurred, despite the plain
   language of the statute stating that penalties “may not exceed $5,000 for each day

   CV-90 (12/02)                     CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              10
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 11 of 13 Page ID #:2332




          While the Bureau takes multiple mitigating factors into account (including
   the limited financial resources of the Defaulting Defendants and the potential
   disproportionality of the possible penalty as compared to the gravity of the
   offending conduct), the requested sums are still high. The Bureau seeks a penalty
   of $5 million against Abdel and seeks the following proportionate penalties against
   the various SLDRC:
            • $10.5 million against Docu Prep;
            • $5 million against Certified Doc Prep;
            • $4.5 million against Assure Direct Services;
            • $2.5 million against Direct Document Solutions; and
            • $2.5 million against Secure Preparation Services.

   SLDRC App. at 23; Abdel App. at 16.

          The Court cannot reconcile the plain language of the statute, which suggests
   that these penalties should be a function of the number of days on which violations
   occurred, with the Bureau’s proposed calculation that overlooks this factor.
   However, the Bureau acknowledges that, should the Court disagree that its
   proposed penalties are appropriate, the Court may look to various mitigating
   factors (discussed supra) to reduce the requested penalties. Dkt. No. 176 at 3. The
   Court does so. For Abdel, the Court will enforce a total penalty of $3,262,244.
   The Court elects to enforce a civil penalty of $2,702,662 against each Docu Prep,
   Certified Doc Prep, and Assure Direct Services; and a civil penalty of $1,637,075
   against each Direct Document Solutions and Secure Preparation Services. Given
   the nature of the Defaulting Defendants’ conduct, the relevant mitigating factors,
   and the fact that these penalties could have been significantly higher, the Court
   finds these modified civil penalties are properly tailored to penalize the offenses
   and deter further unlawful acts.




   during which such violation or failure to pay continues.” 12 U.S.C.
   § 5565(c)(2)(a) (emphasis added). The Bureau’s reliance on Siringoringo, Dkt.
   No. 176 at 2, does little to shed light on the propriety of its method of calculation
   as that opinion does not address the proper methodology under the statute.

   CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              11
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 12 of 13 Page ID #:2333




                                         CONCLUSION

         For the reasons detailed above, the Court GRANTS IN PART the Abdel
   Application and the SLDRC Application. Judgment shall be entered as follows:

       • Judgment is entered in favor of the Bureau and against the SLDRC in the
         total amount of $31,082,006, comprising individual judgments against each
         SLDRC, including both consumer relief and civil penalties, as detailed
         below;

                   o Docu Prep – $8,739,347 (consumer relief) and $2,702,662 (civil
                     penalty);

                   o Certified Doc Prep – $3,806,626 (consumer relief) and $2,702,662
                     (civil penalty);

                   o Assure Direct Services – $3,404,455 (consumer relief) and $2,702,662
                     (civil penalty);

                   o Direct Document Solutions – $1,902,259 (consumer relief) and
                     $1,637,075 (civil penalty);

                   o Secure Preparation Services – $1,847,182 (consumer relief) and
                     $1,637,075 (civil penalty);

       • The SLDRC are also permanently barred from offering or providing debt-
         relief services, using or obtaining consumer reports, and using or disclosing
         any of the information about consumers the SLDRC obtained through their
         illegal conduct;

       • Judgment is entered in favor of the Bureau and against Abdel in the amount
         of $3,262,244 in civil penalties; and

       • Abdel is also permanently barred from offering or providing debt-relief
         services, using or obtaining prescreened consumer reports, using or
         obtaining consumer reports for any business purpose, and using or disclosing
         any of the information about consumers that he and the SLDRC obtained
         through their illegal conduct.



   CV-90 (12/02)                        CIVIL MINUTES – GENERAL        Initials of Deputy Clerk VPC

                                                 12
Case 8:20-cv-00043-SB-ADS Document 177 Filed 04/27/21 Page 13 of 13 Page ID #:2334




   The Bureau is directed to file a conforming judgment against both Abdel and the
   SLDRC by no later than May 7, 2021.




   CV-90 (12/02)                  CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                           13
